Citation Nr: 1032552	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-26 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for residuals of hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from March 1950 to March 1954.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2007 rating decision of the United States 
Department of Veterans Affairs (VA) Regional Office in Winston-
Salem, North Carolina (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although a VA evaluation was conducted in October 2007 to 
determine whether the Veteran currently had hepatitis that is 
causally related to service, the examiner concluded that the 
issue of whether the Veteran has hepatitis that is etiologically 
related to service could not be resolved without resorting to 
speculation.  

However, to be adequate, more than a conclusion needs to be 
expressed that the etiology of a particular condition is not 
known or is unknowable.  See Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  Rather, a sufficient rationale and supporting 
explanation need to be provided that addresses such matters as 
whether there is inadequate factual information, whether the 
question falls within the limits of current medical knowledge or 
scientific development, whether the cause of the condition in 
question is truly unknowable, and whether the question is so 
outside the norm of practice that it is really impossible for the 
examiner to use his or her medical expertise and training to 
render an opinion.  Also see Jones v. Shinseki, No. 07-3060 (U.S. 
Vet. App. Mar. 25, 2010) (The United States Court of Appeals for 
Veterans Claims (Court) held that in order to rely on a statement 
that an opinion cannot be provided without resort to mere 
speculation, it must be clear that the procurable and assembled 
data was fully considered and the basis for the opinion must be 
provided by the examiner or be apparent upon a review of the 
record.) 

Accordingly, the issue of service connection for residuals of 
hepatitis is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)


1.  The RO must request that the Veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, 
both VA and non-VA, who have treated him 
for hepatitis since May 2009, the date of 
the most recent medical evidence on file.  
After securing the necessary authorization, 
the RO must attempt to obtain copies of any 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified by 
the Veteran, it must inform the Veteran of 
this and provide him an opportunity to 
submit copies of the outstanding medical 
records.  

2.  After the above has been completed, the 
RO must arrange for the review of the 
Veteran's claims file by the VA examiner 
who evaluated him for hepatitis in October 
2007 to obtain clarification.  If this 
health care provider is not available, the 
review will be conducted by another 
appropriate health care provider.  The 
claims folder should be made available and 
reviewed by the examiner.  The following 
considerations will govern the review and 
evaluation:

a.  As there is evidence of 
hepatitis in service, the health 
care provider must state whether it 
is at least as likely as not that 
the Veteran currently has residuals 
of hepatitis that are related to or 
had their onset in service.  

b.  If the health care provider 
still cannot provide an opinion 
without resorting to speculation, 
the provider must discuss the 
questions noted above, namely 
whether there is additional factual 
information that would enable an 
examiner to provide a definitive 
opinion, whether the question falls 
within the limits of current 
medical knowledge or scientific 
development, whether the cause of 
the condition in question is truly 
unknowable, and whether the 
question is so outside the norm of 
practice that it is really 
impossible for the examiner to use 
his or her medical expertise and 
training to render an opinion.

c.  If the reviewer concludes 
that additional examination is 
necessary to provide the above 
opinion, an examination will 
be conducted.  

d.  If an examination is conducted, 
any necessary tests or studies must 
be performed, and all clinical 
findings will be reported in detail 
and correlated to a specific 
diagnosis.  

e.  All findings and conclusions 
should be set forth in a legible 
report.  A rationale must be 
offered for all conclusions.

3.  The RO should then readjudicate the 
claim for service connection for residuals 
of hepatitis.  If the benefit sought 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the Veteran unless he is 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

